Title: To John Adams from Benjamin Rush, 6 January 1806
From: Rush, Benjamin
To: Adams, John



My venerable and dear friend,
Philadelphia Jany 6th: 1806

I committed to Mr Vanhan a few days ago, a copy of the new edition of my medical Inquiries and Observations who kindly promised to convey them to you in a small box consigned to Mr Gideon Snow merchent in Boston. Some of the essays contained in them will I hope interest you, particularly those upon Animal life, the influence of physical causes upon morals, and the thoughts upon Old Age. Perhaps you may be induced to glance your eyes over the histories of all our yellow fever since the year 1793, and upon the facts which are intended to prove thier Origin in the filth of our city. If that part of the work and others more simply medical, should not arrest your Attention, put it into the hands of your family physician. Should he meet with any thing in it that should suggest a new remedy for the Achs and pains which await your, or your dear Mrs. Adams’s descent into the Vale of life, it will to me a gratification sweeter than the common rewards for the toils of Authorship.
General Miranda whose name you have mentioned in your last letter called upon me on his way to, & from Washington. He appeared to be as animated as he was two and twenty years ago, but much better informed. He reminded me in his Anecdotes of the great characters that have moved the European world for the last twenty or thirty years of the Adventures of a Guinea, but with this difference, he has passed thru’ not the process, but the heads and hearts of all the persons whom he described: of Catherine of Russia he spoke with Admiration—of Frederick the IInd with some respect—of the late King of Poland with contempt—and of Napoleon with honor. He confirmed all that Sir Robt Wilson has said of his cruelty in Egypt. His Court he says is the focus of crimes. Tallerand is the least vicious character in it. He said further, that We had every thing to fear and nothing to hope from the Courts of Britain and France. They both hated the Spirit of liberty which existed in our Country. Mr. Pitt he thinks is restrained from destroying the remains of liberty in Britain only by the Asylum which the United States offer to the people of that Country. He was treated with politeness at Washington, but says as the result of his conversations with many of the members of the Government that there will no War. In the One of the long evenings he spent with me he mentioned his intimacy with General Hamilton in his former visit to this Country, and surprised me very much by informing me that the General spoke with great contempt of the person whom he threatned with a pamphflet at Yorktown. Miranda told him—his fame in Europe & with posterity was placed beyond the reach of his hostility to him. “No it is not—said H:— I have written a history of his battles—and Campaigns &c and I will undeceive them.”—This history I presume was destroyed after he became Secretary of the treasury.
What an excellent sermon might be preached upon this text—“Men of high degree are a lye, and men of low degree are Vanity”—
“Non Rabillaris solus, sed Anla,
Eclesia, exercitus, ims, totus Mundis
histrionem agunt.”—
In return for your Anecdote of the redoubt at Yorktown, I will give one which would have made a part of my memoirs of the Revolution. Thirteen members of Congress voted against the funding system. One of those members assured me that while that business was depending, a Gentleman came to him, and offered him 200,000 Dols: at 4/6 in the pound, for his note payable a year Afterwards. The offer was promptly and decidedly refused. Within the year the funded debt sold for 23/ in the pound.
Ah! Why did I ever suffer myself to be withdrawn for a moment from the noise of my pestle and mortar to be thus distressed and disgusted with the impostures and frauds of public life!
Our citizens are showing their respects for to Genl: Moreau, General Eaton and Capt Decater by public entertainments. They have all deserved I believe the honor they have received from the world. Capt: Decater charms his fellow Citizens as much by his modesty, as he Once delighted and astonished them by his exploits in the Mediteranean.
With the most cordial respects and compliments to Mrs Adams in which my dear Mrs Rush, & son Richard join, I am my Dr Sir ever / your obliged friend

Benjn Rush